IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                September 25, 2001 Session

               STATE OF TENNESSEE v. ANDERSON TOLIVER

                    Appeal from the Criminal Court for Hamilton County
                      Nos. 223083, 223085    Stephen M. Bevil, Judge



                                No. E2001-00584-CCA-R3-CD
                                     December 18, 2001



JOSEPH M. TIPTON, J., concurring.


        I concur in the result reached and most of the reasoning used in the majority opinion.
However, I would hold that the defendant was entitled to an instruction on attempted aggravated
child abuse under the evidence presented. As the majority opinion holds though, under State v.
Williams, 977 S.W.2d 101, 106 (Tenn. 1988), the failure to give the instruction was harmless beyond
a reasonable doubt.


                                                            _____________________________
                                                            JOSEPH M. TIPTON, JUDGE